Case 2:18-cv-14828-CCC-JBC Document 19 Filed 08/19/19 Page 1 of 1 PageID: 167



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


CHESTER M. ROTHMAN,
                                                               Civil No. 18-14828
               Plaintiff,

  V.

                                                                MEDIATION ORDER
RWJBARNABAS HEALTH INC. et a!.,

               Defendants,




        This matter having come before the Court and it appearing that mediation would

conserve the resources and be in the best interests of the Court and the parties;

                       19th
       IT IS on this          day of August, 2019

       ORDERED THAI:

        1. This civil action be and hereby is referred to mediation.

       2. Counsel and the parties shall participate in mediation and shall cooperate with the

Mediator: Sheryl M. Gosid, Esq., 30 Columbia Turnpike, Florham Park, NJ 07932.

       3. Counsel and the parties (including individuals with settlement authority) shall attend

mediation sessions as requested by the mediator.

       4. Defendants’ Motion to Compel Arbitration and Motion to Dismiss Complaint

[Docket Entry No. 9] is terminated without prejudice. To the extent this matter is not resolved

through mediation, the motion shall be deemed reinstated.




                                                     HON. CLAIRE C. CECCHI
                                                     United States District Judge
